Citation Nr: 0411720	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



INTRODUCTION

The veteran had over 26 years active duty service ending with 
his retirement in July 1978.  He died in June 2001.  The 
appellant is his widow. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
timely notice of disagreement (NOD) was received in September 
2002.  See 38 C.F.R. § 20.305 (2003).  A statement of the 
case was issued in June 2003, and a substantive appeal was 
received in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The issue in this case is entitlement to service connection 
for the cause of the veteran's death.  The veteran died in 
June 2001 at the VA Medical Center (VAMC) in Prescott, AZ.  
The cause of death listed on the death certificate was 
metastatic cancer due to colon cancer.  No autopsy was 
performed.  During his lifetime the veteran was service-
connected for several disabilities.  

In reviewing the claims file, it does not appear that the 
veteran's terminal treatment records from the Prescott VAMC 
have been associated with the claims file.  The record also 
suggests VA treatment for the veteran's cancer since about 
1995, but records of such treatment are also not of record.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA's General Counsel held that when a decision is 
entered, a failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.  Therefore, while the Board 
regrets delay in appellate review, the case must be returned 
to the RO for appropriate action to ensure that all relevant 
VA medical records are obtained and considered. 



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).  

2.  The RO take appropriate action to 
obtain and associate with the claims file 
all VA medical records since the veteran 
started receiving treatment for cancer in 
about 1995.  The RO should also contact 
the Prescott VAMC and request all medical 
records associated with the veteran's 
final hospitalization which ended with 
his death in June 2001.  

3.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  Unless 
the benefit sought is granted, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




